Collins, J.
The trial court committed no error when admitting in evidence the contract of sale signed by Mr. Lee, as manager of defendant corporation, and certainly there was no error in the charge to the jury as to his apparent authority as manager to bind defendant. His appointment in writing as general manager of the business, and that he was acting as such manager, were admitted, and his authority to sell the product of the mills could not well be questioned from his own testimony. Indeed, this authority to sell was not denied in the letter written by the president repudiating the contract, for his grievance, as then stated, was that Lee had “made certain concessions, with regard to payments and shipments and inspection, entirely without my authority or approval.” These unauthor*94ized concessions having been made, “the trade is hereby canceled.” The apparent authority was not only amply, but well-nigh conclusively, established by the testimony.
It is urged by appellant that the court ruled erroneously when refusing to allow it to show a subsequent sale of the lumber, as bearing on the question of its market value. The only question proposed by appellant’s counsel in respect to the mattfer was, “What has become of this lumber since this contract?”. An objection to this question as immaterial was made and sustained, an exception being taken to the ruling. Possibly, from the discussion which followed the exception, we might infer that it was the purpose of counsel to follow this inquiry up, had aii answer been permitted to it, with proof of a sale and at what figures. But no further attempt was made to show such sale. There is no ruling to review, and hence' we do not determine whether evidence of a subsequent sale of the lumber, and the sum for which it sold, would be competent proof of its market value, proper to be considered in connection with all other evidence bearing on that question. Nothing more need be said.
Order affirmed.
(Opinion published 52 N. W. Rep. 1082.)